DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 01/10/22 have been entered in the case. Claims 1, 3, 5-13, 19 are pending for examination; claims 14-18 are withdrawn; and claims 2, 4 are cancelled.

Interview Summary
During the interview on 02/10/22, Examiner provided two new prior arts Iio et al. (US 2011/0218502) and Gamlin et al. (WO 2011/057065) read on the current claimed invention. 
Examiner made a proposed amendment of claim 1 such as: the limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” suggested to be changed as --- a width (W) at a mid-portion of the proximal portion of the housing greater than and the third width (w3); ---.
There is no agreement in between Applicant and Examiner at this point. Applicant is requested a formal office action from Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 5, 7, 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Iio et al. (US 2011/0218502).
Regarding claim 1, Ito discloses an injection device, comprising: 
a housing having a first body portion (top surface, in Fig. 1) cooperatively engageable with a second body portion (lower surface, in Fig. 1) to define a cavity therein; 
Note #1: The Fig. 1 shows a joined line in between the first and second body portions.  Therefore, the first body portion and the second body portion are separated pieces and engageable. 
            
    PNG
    media_image1.png
    398
    552
    media_image1.png
    Greyscale

Iio further discloses that a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions, a first width (w1) at proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than the second width (w2), or the third width (w3); see marked-up Fig. 1 & 26A below. 
Note #2:  claims 1, 7-10, 13 & 19 do not clarify exactly boundaries of the locations of the proximal portion of the housing, the distal portion of the housing, recessed portions, a second width, a third width, a width of a mid-portion, a fourth width.  For examining purpose, these locations above can be varied, the Also see MEPE 2144.04 IV A, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).
Note #3: the limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” is interpreted that: a width W is either greater than the first width (w1) or the second width (w2) or the third width (w3).  In other words, the W is not necessarily greater than all the widths w1, w2 and w3.  If the width W is greater than one of w1, w2 or w3, then it reads the requirement of the claimed invention.  In this case, the width W is located at a widest portion of the injection device; wherein the second width w2 is adjacent to the recessed portions; and the third width w3 is at the recessed portions. It is noted that the recessed portions having smallest width in the injection device.  Therefore, the width W is greater than w2 and w3. 
Iio further discloses, in marked up Figs. 1 & 26A below, that a distal portion of the housing adapted to perform an injection includes a fourth width (w4); 
a first aperture (e.g. defined around LCD display 22, or around Injection button or around input unit 33 in Fig. 1) formed in the first body portion; and 
a second aperture (e.g., defined around a window at the distal portion in marked up Fig. 1) formed in the first body portion.  

    PNG
    media_image2.png
    322
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    669
    media_image3.png
    Greyscale


Regarding claim 3, as seen in the marked-up Fig. 1 above, wherein the first aperture is formed in the proximal portion of the housing.  
Regarding claim 5, as seen in the marked-up Fig. 1 above, wherein the second aperture is formed in the distal portion of the housing.  
Regarding claim 7, the marked-up Figures 1 & 26A above show that the width (W) is greater than the fourth width (w4).  
Regarding claim 10, as seen in the marked-up Figures 1 & 26A above, the third width is located at the recessed portions; and the second width w2 is located in between the largest width W and the smallest width w3 in the injection device.  Therefore, the third width (w3) is less than the second width (w2).  
Regarding claim 11, wherein the housing further comprises a recessed (wherein a cap 23a inserted into the distal portion of the injection device) formed in the distal portion, see marked-up Fig. 12B.  

    PNG
    media_image4.png
    304
    754
    media_image4.png
    Greyscale

Regarding claim 12, further comprising a removable cap 23a that frictionally engages with the recessed of the housing, see marked-up Fig. 12B above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iio et al. (US 2011/0218502).
Regarding claim 6, it appears in the marked-up figures 1 & 26A that wherein the second aperture accommodates an inspection window that is substantially elongated in shape wherein a length of the inspection window extending along a longitudinal axis is substantially greater than a width extending along a first transverse axis.  In addition, a person skilled in the art would recognize that the length of the inspection window can be variable or substantially or nearly close to a length of the distal portion 21 to enhance viewing.  For example: the length of the inspection window in Fig. 1 can be larger than a current size for enhancing of viewing and therefore, the length of inspection window can be greater than a width extending along a first transverse axis. 
Regarding claim 13, it appears in the mark-up Figs. 1, 12B & 26A above show that the fourth width (w4) is substantially (or the most part or essentially or almost) uniform along an entire length of the distal portion of the device.  In addition, it would have been an obvious matter of design choice to obtain the fourth width w4 being substantially uniform along an entire length of the distal portion of the device, .

Claims 1, 3, 5, 8, 10-12 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamlin et al. (WO 2011/057065 A1) with evidence Iio et al. (US 2011/0218502).
Regarding claim 1, Gamlin discloses an injection device, comprising: 
a housing 18 having a first body portion (top/front surface, as shown in Fig. 1A); a second body portion (lower surface being opposite side with the top/front surface) to define a cavity therein. 
Although Gamlin does not mention that the first and second body portions being separated, however, it is well-known in the art that the first and second body housing are being cooperatively engageable (e.g. separated and engageable) via a joined line for easy assembly to save cost.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain two separate pieces of a housing of an injection (e.g. the first body portion and second body portion cooperatively engageable), since it has been held that constructing a formerly integral or separate structure in various elements involves only routine skill in the art.
Evidence: Iio is one of evidence to show that the first and second body portions are cooperative engageable to each other via a joined line. 
 cooperatively engageable with a second body portion (lower surface, in Fig. 1) to define a cavity therein; 
Note #1: claims 1, 7-10, 13 & 19 do not clarify exactly boundaries of the locations of the proximal portion of the housing, the distal portion of the housing, recessed portions, a second width, a third width, a width of a mid-portion, a fourth width.  For examining purpose, these locations above can be varied, the boundaries of these locations above can be relocated to accommodate to read in the claimed invention.  See marked up Figs. 1 & below.   (Also see MEPE 2144.04 IV A, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.)
In this case, Gamlin further discloses, in marked up figure below, that a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions, a first width (w1) at proximal terminal end of the housing , a second width (w2) adjacent to the opposing recessed portions a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than the third width (w3); 
Note #2: the limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” is interpreted that: a width W is either greater than the first width (w1) or the second width (w2) or the third width (w3).  In other words, the W is not necessarily greater than all the widths w1, w2 and w3.  If the width W is greater than one of the widths w1, w2 or w3, then it reads the requirement of the claimed invention.  In this case, the width W is located adjacent to a widest portion of the injection device; wherein the second width w2 is adjacent to the recessed portions; and the third width w3 is at the recessed portions. It is noted that the recessed portions having smallest width in the injection device.  Therefore, the width W is greater than w3. 

    PNG
    media_image5.png
    279
    937
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    269
    930
    media_image6.png
    Greyscale



Regarding claim 3, Gamlin discloses that wherein the first aperture is formed in the proximal portion of the housing.  
Regarding claim 5, Gamlin discloses that wherein the second aperture is formed in the distal portion of the housing.  
Regarding claim 8, as seen in the marked-up figures above, Gamlin shows that wherein the width (W) is located at the distal end of the opposing recessed portions.  
Regarding claim 10, as seen in the marked-up figures above, the third width is located at the recessed portions; and the second width w2 is located adjacent and proximal to the third width w3.  Therefore, the third width (w3) is less than the second width (w2).  
Regarding claim 11, as seen in the marked-up figures above, Gamlin discloses that the housing further comprises a recessed or stepped portion formed in the distal portion.  
Regarding claim 12, Gamlin does not show a removable cap; however, it is well-known in the injection device art to include a removable cap that frictionally engages with the recessed or stepped portion of the housing for protecting the injection device in sterile condition when unused.  
Regarding claim 19, as seen in the marked-up figures above, Gamlin discloses that the opposing recessed portions are located between the width (W) and the first width (w1).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 10-13 & 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783